In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0821V
                                      Filed: June 18, 2019
                                         UNPUBLISHED


    KAREN HOPSEKER,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
       petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 19, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury, specifically Parsonage
Turner Syndrome, causally related to an adverse reaction to the influenza vaccination
she received on November 5, 2014. Petition at ¶¶ 1, 5. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On December 21, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for shoulder injury related to vaccine administration (“SIRVA”).
On June 18, 2019, respondent filed a proffer on award of compensation (“Proffer”)

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
indicating petitioner should be awarded $80,000.00, representing compensation for her
actual pain and suffering. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $80,000.00, representing compensation for her
actual pain and suffering in the form of a check payable to petitioner, Karen
Hopseker. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
KAREN HOPSEKER,                     )
                                    )
            Petitioner,             )
                                    )   No. 17-821V (ECF)
v.                                  )   Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
            Respondent.             )
____________________________________)

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On June 19, 2017, Karen Hopseker (“petitioner”) filed a Petition (“Petition”) for

compensation under the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act”). Petitioner alleges that she suffered from a shoulder injury

related to vaccine administration (“SIRVA”) as a result of receiving an influenza vaccination in

her left shoulder on November 5, 2014. Petition at 1.

       On December 21, 2018, respondent filed a Vaccine Rule 4(c) Report concluding that

petitioner suffered a SIRVA as defined by the Vaccine Injury Table, and on December 21, 2018,

the Court found petitioner entitled to compensation.

II.    Items of Compensation

       The parties agree that based upon the evidence of record, petitioner is entitled to

compensation for actual pain and suffering. Therefore, respondent proffers that petitioner should



1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to discuss after
the Damages Decision is issued.
be awarded actual pain and suffering damages as provided under the Vaccine Act, 42 U.S.C. §

300aa-15(a)(4). Respondent proffers that the appropriate award for petitioner’s actual pain and

suffering is $80,000.00. Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: 2

       A lump sum payment of $80,000.00, representing compensation for actual pain and

suffering, in the form of a check payable to petitioner. Petitioner agrees.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              GABRIELLE M. FIELDING
                                              Assistant Director
                                              Torts Branch, Civil Division




2
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.


                                                 2
                       s/ Robert P. Coleman III
                       ROBERT P. COLEMAN III
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 305-0274
                       Email: Robert.P.Coleman@usdoj.gov
DATED: June 18, 2019




                         3